NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KENNETH B. MASON,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee,
AND
FREDERICK TRAVVICK,
Intervenor.
2012-7042
` Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 08-2969, Judge Mary J.
Schoelen.
ON MOTION
1 0RDER
Upon consideration of Frederick TraWick’s motion for
leave to intervene and Kenneth B. Mason’s motion for a
 ,, ,, , , n __ __ __ _____________ __

lV.[ASON V. DVA 2
60-day extension of time, until April 23, 2012, to file his
opening brief,
IT ls ORDERED THAT:
The motions are granted The revised official caption
is reflected above
FOR THE COURT
FEB 1 9 2012 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Kenneth M. Carpenter, Esq.
James R. SWeet, Esq.
M1chael J. Schaengold, Esq. U_S_ C0UH.%l!;EH,EALs ma
Tl'lE FEDEFlAL ClRCUlT
s21
FEB 10 2012
JAN HOBBA\.Y
CLEBK